       Case 5:19-cv-07839-SVK Document 20 Filed 06/29/20 Page 1 of 1




1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
7                        NORTHERN DISTRICT OF CALIFORNIA
8
9      Scott Johnson,                               Case: No.5:19-CV-07839-SVK
10     Plaintiff,                                   [proposed] ORDER GRANTING
11                                                  JOINT STIPULATION TO EXTEND
       v.                                           SITE INSPECTION DEADLINE AS
12                                                  MODIFIED BY THE COURT
13     Surya Management, LLC, a
       California Limited Liability
14     Company; and Does 1-10,
15
                      Defendant.
16
17   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
18
            1. The deadline to hold a joint site inspection of the premises shall be
19
               extended to and include AUGUST 31, 2020. No further requests for
20             extensions will be considered without a showing of good cause
21             supported by an attestation of counsel. Press of business is not
               sufficient good cause.
22
            2. All other dates that are calculated based on the inspection date will
23
               be adjusted accordingly.
24
25    IT IS SO ORDERED.
26
             June 29, 2020
      Dated: ___________                 ______________________________
27
                                         HONORABLE SUSAN VAN KEULEN
28
                                         UNITED STATES MAGISTRATE JUDGE


                                               1

     ORDER Granting Joint Stipulation AS MODIFIED BY THE COURT   Case No.5:19-CV-07839-SVK
